Title: To James Madison from William Crawford, 2 May 1812
From: Crawford, William
To: Madison, James


Sir
Washington May 2d. 1812
Such frequent obtrusion, on your notice, may be deemed equally presuming & impertinent. Rectitude of intention towards you & the public can alone plead in my vindication. Your candor will induce you to meet that motive with indulgence.
On a former occasion I took the liberty of intimating that the responsibility, of any present adjournment of the two houses of Congress, should rest wholly on them: least advantage should be taken, by those who are unfriendly to the views & measures of the administration, of such measure, from executive interference. I, at that time, dreaded the uses which might be made of the measure itself. Subsequent observation & reflection have led me to question the propriety of that opinion. Permit me to offer, to your consideration, the reasons which have induced me to consider that opinion as problematical.
Witnessing the irritation produced, by the length of their absence from home, on the minds of many of the members; I dread least their impatience should precipitate us into measures for which we do not as yet appear to be mature.

The languid & fluctuating excitement of the public mind, while kept in a state of suspence, during the preparation for a more decisive course may operate unfavorably on that course when taken.
At the time when it becomes necessary to take such course the two houses may be found much thinner than would justify, to the nation, the course to be taken; from the impatience of members to visit their homes & inspect their private affairs.
Would not a short recess, such as that proposed by the Senate, with an injunction on the members to be punctual in their attendance, on the day fix’d for meeting, offer a remedy for all these inconveniencies? and prepare the public mind to meet with renovated vigor the ultimate measures which the public exigencies would then call for.
Uninformed of the views & determinations of the executive—my own view, of this subject, must necessarily be partial & limited. An anxiety, to perform what appears to be my duty, has induced me to lay it before you, confidentially; trusting that it will be as candidly received as it is honestly intended. With Sentiments of high consideration & sincere respect I am Sir Your fellow citizen
Wm. Crawford
